—Judgment of resentence, Supreme Court, New York County (John Stack-house, J.), rendered December 1, 1999, convicting defendant, after a jury trial, of grand larceny in the third degree, forgery in the second degree (12 counts), and criminal possession of a forged instrument in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 3V2 to 7 years on the grand larceny conviction and 11 of the forgery convictions, to be served consecutively to concurrent terms of 3V2 to 7 years on the possession of a forged instrument conviction and the twelfth forgery conviction, unanimously affirmed.
The resentencing proceeding was a proper exercise of the court’s inherent power to correct clerical errors (see, People v Minaya, 54 NY2d 360, cert denied 455 US 1024). The record establishes that, at the original sentencing, the court intended to impose an aggregate term of 7 to 14 years. Moreover, defendant was not prejudiced by the resentencing, as a result of which defendant received the same aggregate sentence of 7 to 14 years that he had received originally; the only change was the elimination of a non-existent count. We perceive no basis for reduction of sentence. Concur — Sullivan, P. J., Mazzarelli, Ellerin, Wallach and Lerner, JJ.